Name: Council Regulation (EEC) No 1360/80 of 5 June 1980 fixing the threshold prices for certain milk products for the 1980/81 milk year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 140/8 Official Journal of the European Communities 5. 6 . 80 COUNCIL REGULATION (EEC) No 1360/80 of 5 June 1980 fixing the threshold prices for certain milk products for the 1980/81 milk year HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1980/81 milk year the threshold prices shall be as follows : Pilot product of the group of products ECU/ 1 00 kg 1 3918 2 139.69 3 215.56 4 84-42 5 1090.53 6 321-54 7 318.03 8 255.99 9 417.57 10 27612 11 253.83 12 78.05 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2 ), and in particular Article 4 thereof, Having regard to the proposal from the Commission , Whereas threshold prices should be fixed so that, taking account of the protection required for the Community processing industry, the prices of imported milk products correspond to the level of the target price for milk ; whereas, consequently, the thre ­ shold price should be fixed on the basis of the target price for milk, taking into account the relationship desired between the value of milk fat and that of skimmed milk, as well as the standardized costs and yields for each of the milk products in question ; whereas a fixed amount should be included to ensure adequate protection of the Community processing industry ; Whereas threshold prices should be fixed at the marketing stage at which imported milk products first come into competition with milk products manufac ­ tured within the Community, i.e. the 'delivered free wholesaler' stage ; Whereas the arrangement applicable until 31 May 1980 having been kept in application by Regulation (EEC) No 1 390/80 (3), as a precaution and subject to new provisions, the new arrangement should be applied with retroactive effect as from 1 June, 2 . The pilot products referred to in paragraph 1 are those described in Annex I to Council Regulation (EEC) No 2915/79 of 18 December 1979 determining the groups of products and the special provisions for calculating levies on milk and milk products (4). Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply as from 1 June 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 June 1980 . For the Council The President G. MARCORA (&gt;) OJ No L 148 , 28 . 6 . 1968, p. 13 . (*) OJ No L 204, 28 . 7. 1978 , p . 6 . (J) OJ No L 136, 1 . 6 . 1980, p. 1 . ( «) OJ No L 329, 24 . 12 . 1979, p. 1 .